COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Brodereck Hearne v. The State of Texas

Appellate case number:   01-12-00243-CR

Trial court case number: 1330405

Trial court:             230th District Court of Harris County

         A supplemental clerk’s record containing appointment of counsel for appellant has been
filed in this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Mark Kratovil in the records as counsel for
appellant.
        The complete record has been filed in this Court. Therefore, appellant’s brief is due 30
days from the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30
days from the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 2, 2012